Case 9:20-cv-80835-WPD Document 1 Entered on FLSD Docket 05/26/2020 Page 1 of 13



                              UNITED STATES DISTRICT COURT
                              SOUTHEN DISTRICT OF FLORIDA
                                        CASE NO.:
  LATOYA BURTON,

          Plaintiff,

  v.

  CITY TOWING, INC., a Florida Profit Corporation

        Defendant.
  ______________________________________________/

                                           COMPLAINT

          Plaintiff, LATOYA BURTON (“BURTON” or Plaintiff), by and through her undersigned

  counsel, hereby files this Complaint against Defendant, CITY TOWING, INC. (hereinafter “City

  Towing” or “Defendant”) and says:

                                  JURISDICTION AND VENUE

          1.      This action is brought against Defendant for its unlawful employment practices

  pursuant to the Title VII of the Civil Rights Act of 1964 (“Title VII”), § 706(f) (42 U.S.C. §

  2000e-5(f)), which incorporates by reference the Civil Rights Act of 1964 codified at 42 U.S.C.

  §§ 2000e, et seq., and the Florida Civil Rights Act (“FCRA”), Chapter 760, Fla. Stat.

          2.      This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331 and

  1343.

          3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and (c), because

  Plaintiff was employed by Defendant in this District; because Defendant, at all material times,

  conducted and continues to conduct business in the Southern District of Florida; because the

  actions which give rise to Plaintiff’s claims happened within the Southern District of Florida; and

  because Defendant is subject to personal jurisdiction herein.



                                                  1
Case 9:20-cv-80835-WPD Document 1 Entered on FLSD Docket 05/26/2020 Page 2 of 13



         4.      All conditions precedent to this action have been performed or waived.

                                               PARTIES

         5.      Plaintiff is a resident of Palm Beach County, Florida, over the age of 18 years and

  otherwise suis juris. During all times relevant to this Complaint, Plaintiff was employed by

  Defendant as a dispatch clerk.

         6.      Plaintiff is an African American female who experienced harassment and hostile

  work environment on the basis of her race. Plaintiff is therefore a member of a class protected

  under the Title VII and the FCRA because the terms, conditions, and privileges of her

  employment were altered because of her race, African American/Black.

         7.      Defendant City Towing is a Florida Profit Corporation organized and existing

  under and by virtue of the laws of Florida and registered to do business within Florida, with its

  principal place of business in Palm Beach County, Florida. Defendant has, at all times material

  hereto, conducted substantial and continuous business within the Southern District of Florida,

  and is subject to the laws of the United States and the State of Florida.

         8.      Defendant has, at all times material, employed 15 or more employees for each

  working day in each of twenty or more calendar weeks in the current or preceding year in

  accordance with Title VII and the FCRA (42 U.S.C. §2000e(b); Fla. Stat. §760.02(7)).

         9.      Plaintiff has exhausted her administrative remedies by filing a timely charge of

  discrimination against Defendant with the Equal Employment Opportunity Commission

  (“EEOC”) which was dually filed with the Florida Commission on Human Relations (“FCHR”)

  pursuant to the work-sharing agreement between the EEOC and the FCHR.

         10.     Plaintiff filed her charge on or about December 3, 2019, which was no more than

  300 days after the last discriminatory event occurred, to wit: November 6, 2019.



                                                    2
Case 9:20-cv-80835-WPD Document 1 Entered on FLSD Docket 05/26/2020 Page 3 of 13



             11.     Plaintiff was issued a Notice of Suit Rights on February 28, 2020. This suit is

  filed in accordance with that Notice and within the applicable 90-day time limitation (a copy of

  the Notice is attached hereto as Exhibit “A”).

                                             GENERAL ALLEGATIONS

             12.     Plaintiff worked for Defendant as a dispatch clerk from on or about September 17,

  2018 until her termination on November 6, 2019.

             13.     During Plaintiff’s employment with Defendant, she reported directly to Tammy

  Waddell, the Office Manager. Plaintiff also reported to Charlie Gullotta, the Operations

  Manager. Jeremy was the general manager of Defendant.

             14.     Kristian Martin and Rachel were Plaintiff’s co-workers.

             15.     Tammy, Charlie, Jeremy, Kristian and Rachel are all Caucasian/White or non-

  black.

             16.     During Plaintiff’s employment with Defendant, Plaintiff experienced a series of

  discriminatory treatment due to her race.

             17.     Upon information and belief, Rachel handwrote three false Employee Warning

  Notices within a month’s time1, and convinced Charlie to support her and to issue the notices to

  Plaintiff.

             18.     The content of the three notices were similar, if not identical, but not true.

             19.     The three notices were issued to Plaintiff during her probation period, so Plaintiff

  signed them without protest, for fear of losing her job.

             20.     The untrue employee warning notices only stopped after Ted, a dispatcher who

  worked with Plaintiff, called out the inappropriate behaviors of Rachel and Charlie because Ted

  constantly witnessed Plaintiff performing a satisfactory job.
  1
      The three notices were dated on or about October 16, 2018, October 26, 2018, and November 5, 2018 separately.

                                                            3
Case 9:20-cv-80835-WPD Document 1 Entered on FLSD Docket 05/26/2020 Page 4 of 13



          21.     During Plaintiff’s employment with Defendant, Kristian constantly made

  derogatory comments towards Plaintiff and other black employees.

          22.     On one day at the end of October 2019, Kristian referred light service drivers,

  mostly black, as monkeys, and said along the lines that “all my monkeys are trained well.”

          23.     Kristian also stated that black people smell.

          24.     On multiple occasions when the derogatory comments were made, Tammy,

  Charlie and Jeremy were around and they felt entertained by such derogatory comments and

  would laugh about them together.

          25.     On or about November 5, 2019, when Plaintiff walked by Kristian, who

  commented along the lines that “omg, my office smells like a fucking animal every day.”

          26.     Plaintiff confronted Kristian’s comment and advised Kristian to address any

  issues directly instead of making such derogatory and disrespectful comments.

          27.     Kristian’s response was hostile and Tammy stepped in attempting to deescalate

  the situation, but failed.

          28.     Charlie eventually ended the verbal altercation between Kristian and Tammy but

  only took Plaintiff to his office and commented along the lines that “you know how you girls are

  and we don’t want to see hands throwing in the work place.”

          29.     Charlie then sent Plaintiff home, even though Plaintiff’s shift just started while

  Kristian’s shift was about to end in fifteen (15) minutes.

          30.     On the next day, November 6, 2019, Plaintiff called the outside Human Resource

  Department to complain about the harassment and hostile work environment from which she had

  been suffering, only to be told that she had already been terminated.




                                                    4
Case 9:20-cv-80835-WPD Document 1 Entered on FLSD Docket 05/26/2020 Page 5 of 13



             31.       Plaintiff was not provided a reason for her termination, and any reason claimed by

  Defendant is pretextual.

             32.       Even if Defendant had a legitimate, non-discriminatory reason, Plaintiff’s race

  was, at minimum, a motivating factor in Defendant’s decision for her termination2.

             33.       Prior to her termination, Plaintiff was not issued any truthful disciplinary actions

  for performance deficiencies.

             34.       Plaintiff has retained the undersigned firm to prosecute this action on her behalf

  and has agreed to pay it a reasonable fee for its services.

             35.       Plaintiff is entitled to her reasonable attorneys’ fees and costs if she is the

  prevailing party in this action.

                     COUNT I: VIOLATION OF THE CIVIL RIGHTS ACT OF 1964
                              (DISCRIMINATION BASED ON RACE)

             36.       Plaintiff re-alleges and re-avers paragraphs 1 – 35 as fully set forth herein.

             37.       Plaintiff brings this action under Title VII for damages caused by Defendant’s

  discrimination against Plaintiff on the basis of race.

             38.       Plaintiff is a member of a protected class, to wit, African American/black.

             39.       Since the beginning of Plaintiff’s employment with Defendant, Rachel had been

  trying to cause Plaintiff to be terminated because of Plaintiff’s race, by drafting and convincing

  Charlie to issue untrue Employee Warning Notices to Plaintiff.

             40.       Kristian constantly made derogatory and disrespectful comments towards Plaintiff

  and other black employees, where for multiple occasions Defendant’s managers were present,

  and they condoned and encouraged Kristian’s behaviors.




  2
      Plaintiff explicitly reserves the right to argue a mixed-motive theory applies to all counts contained herein.

                                                                5
Case 9:20-cv-80835-WPD Document 1 Entered on FLSD Docket 05/26/2020 Page 6 of 13



         41.     The harassment inflicted upon Plaintiff in the office was so frequent and severe

  that it created a hostile and/or offensive work environment, which eventually lead to Plaintiff’s

  termination.

         42.     Plaintiff was never provided any reason for her termination, and any reason

  claimed by Defendant is pretextual.

         43.     Even if Defendant had a legitimate, non-discriminatory reason, Plaintiff’s race

  was, at minimum, a motivating factor in Defendant’s decision for her termination.

         44.     Defendant’s employees, Rachel and Kristian, acted with intentional disregard for

  Plaintiff’s rights as an African American/black person protected under Title VII. Defendant, by

  and through its officers, and/or supervisors, authorized, condoned, and/or ratified the unlawful

  conduct of its managers and/or other employees.

         45.     Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

  not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

  provisions of Title VII of the Civil Rights Act of 1964, § 706(g) as a direct result of Defendant’s

  discriminatory actions.

         46.     Plaintiff, based on information and belief, alleges that Defendant’s actions were

  done with malice, and with disregard for her protected rights under Title VII. Therefore, Plaintiff

  is also entitled to punitive damages from Defendant in a sum according to proof at trial.

         WHEREFORE, Plaintiff LATOYA BURTON requests that:

                 a. The Court grant Plaintiff judgment against Defendant to compensate her for

                     past and future pecuniary losses, including injury to her professional

                     reputation, and emotional pain and suffering caused by Defendant’s




                                                   6
Case 9:20-cv-80835-WPD Document 1 Entered on FLSD Docket 05/26/2020 Page 7 of 13



                    discriminatory treatment in an amount to be determined at trial and in

                    accordance with the Title VII;

                 b. The Court require Defendant to reinstate Plaintiff to the position at the rate of

                    pay and with the full benefits Plaintiff would have had if Plaintiff had not

                    been discriminated against by Defendant; or, in lieu of reinstatement, award

                    front pay;

                 c. The Court award Plaintiff the costs of this action, together with her reasonable

                    attorneys’ fees incurred herein, pursuant to contract and/or statute; and

                 d. The Court award Plaintiff such other and further relief as the Court deems

                    appropriate.

               COUNT II: VIOLATION OF THE CIVIL RIGHTS ACT OF 1964
                          (HOSTILE WORK ENVIRONMENT)

         47.     Plaintiff re-alleges and re-avers paragraphs 1 – 35 as fully set forth herein.

         48.     Plaintiff brings this action under the Title VII for damages caused by Defendant’s

  unlawful employment practices committed against Plaintiff by allowing and ratifying the

  harassment Defendant’s employees inflicted on Plaintiff on the basis of race.

         49.     Plaintiff is a member of a protected class, to wit, African American.

         50.     Since the beginning of Plaintiff’s employment with Defendant, Rachel had been

  trying to cause Plaintiff to be terminated because of Plaintiff’s race, by drafting and convincing

  Charlie to issue untrue Employee Warning Notices to Plaintiff.

         51.     Kristian constantly made derogatory and disrespectful comments towards Plaintiff

  and other black employees, where for multiple occasions Defendant’s managers were present,

  and they condoned and encouraged Kristian’s behaviors.




                                                   7
Case 9:20-cv-80835-WPD Document 1 Entered on FLSD Docket 05/26/2020 Page 8 of 13



          52.     Both Rachel and Kristian were Plaintiff’s co-workers during Plaintiff’s

  employment with Defendant. Rachel’s and Kristian’s harassment, condoned and encouraged by

  Defendant’s managers, was severe and/or pervasive enough to create a work environment that a

  reasonable person would consider intimidating, hostile or abusive. Defendant’s employees’

  and/or managers’ conduct was severe and pervasive from both a subjective and objective

  perspective.

          53.     Defendant’s employees, Rachel and Kristian, acted with intentional disregard for

  Plaintiff’s rights as an African American person protected under Title VII. Defendant, by and

  through its officers, and/or supervisors, authorized, condoned, and/or ratified the unlawful

  conduct of its employees, and/or other managers.

          54.     Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

  not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

  provisions of Title VII as a direct result of Defendant's discriminatory actions.

          55.     Plaintiff, based on information and belief, alleges that Defendant’s actions were

  done with malice, and with disregard for her protected rights under Title VII of the Civil Rights

  Act of 1964. Therefore, Plaintiff is also entitled to punitive damages from Defendant in a sum

  according to proof at trial.

          WHEREFORE, Plaintiff LATOYA BURTON requests that:

                  a. The Court grant Plaintiff judgment against Defendant to compensate her for

                      past and future pecuniary losses, including injury to her professional

                      reputation, and emotional pain and suffering caused by Defendant’s

                      discriminatory treatment in an amount to be determined at trial and in

                      accordance with the Civil Rights Act of 1964, § 706(g);



                                                    8
Case 9:20-cv-80835-WPD Document 1 Entered on FLSD Docket 05/26/2020 Page 9 of 13



                 b. The Court require Defendant to reinstate Plaintiff to the position at the rate of

                    pay and with the full benefits Plaintiff would have had if Plaintiff had not

                    been discriminated against by Defendant; or, in lieu of reinstatement, award

                    front pay;

                 c. The Court award Plaintiff the costs of this action, together with her reasonable

                    attorneys’ fees incurred herein, pursuant to contract and/or statute; and

                 d. The Court award Plaintiff such other and further relief as the Court deems

                    appropriate.

                              COUNT III: VIOLATION OF FCRA
                            (DISCRIMINATION BASED ON RACE)

         56.     Plaintiff re-alleges and re-avers paragraphs 1 – 35 as fully set forth herein.

         57.     Plaintiff brings this action under the Florida Civil Rights Act (“FCRA”), Fla.

  Stats. § 760.01 et seq., for damages caused by Defendant’s harassment against Plaintiff.

         58.     Plaintiff is a member of a protected class, to wit, African American.

         59.     Since the beginning of Plaintiff’s employment with Defendant, Rachel had been

  trying to cause Plaintiff to be terminated because of Plaintiff’s race, by drafting and convincing

  Charlie to issue untrue Employee Warning Notices to Plaintiff.

         60.     Kristian constantly made derogatory and disrespectful comments towards Plaintiff

  and other black employees, where for multiple occasions Defendant’s managers were present,

  and they condoned and encouraged Kristian’s behaviors.

         61.     The harassment inflicted upon Plaintiff in the office was so frequent and severe

  that it created a hostile and/or offensive work environment, which eventually lead to Plaintiff’s

  termination.




                                                   9
Case 9:20-cv-80835-WPD Document 1 Entered on FLSD Docket 05/26/2020 Page 10 of 13



          62.     Plaintiff was never provided any reason for her termination, and any reason

   claimed by Defendant is pretextual.

          63.     Even if Defendant had a legitimate, non-discriminatory reason, Plaintiff’s race

   was, at minimum, a motivating factor in Defendant’s decision for her termination.

          64.     Defendant’s employees, Rachel and Kristian, acted with intentional disregard for

   Plaintiff’s rights as an African American/black person protected under FCRA. Defendant, by and

   through its officers, and/or supervisors, authorized, condoned, and/or ratified the unlawful

   conduct of its managers and/or other employees.

          65.     Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

   not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

   provisions of FCRA.

          66.     Plaintiff, based on information and belief, alleges that Defendant’s actions were

   done with malice, and with disregard for her protected rights under FCRA. Therefore, Plaintiff is

   also entitled to punitive damages from Defendant in a sum according to proof at trial.

          WHEREFORE, Plaintiff LATOYA BURTON requests that:

                  a. The Court grant Plaintiff judgment against Defendant to compensate her for

                     past and future pecuniary losses, including injury to her professional

                     reputation, and emotional pain and suffering caused by Defendant’s

                     discriminatory treatment in an amount to be determined at trial and in

                     accordance with the FCRA;

                  b. The Court require Defendant to reinstate Plaintiff to the position at the rate of

                     pay and with the full benefits Plaintiff would have had if Plaintiff had not




                                                   10
Case 9:20-cv-80835-WPD Document 1 Entered on FLSD Docket 05/26/2020 Page 11 of 13



                     been discriminated against by Defendant; or, in lieu of reinstatement, award

                     front pay;

                  c. The Court award Plaintiff the costs of this action, together with her reasonable

                     attorneys’ fees incurred herein, pursuant to contract and/or statute; and

                  d. The Court award Plaintiff such other and further relief as the Court deems

                     appropriate.

                                COUNT IV: VIOLATION OF FCRA
                               (HOSTILE WORK ENVIRONMENT)

          67.     Plaintiff re-alleges and re-avers paragraphs 1 – 35 as fully set forth herein.

          68.     Plaintiff brings this action under the Title VII for damages caused by Defendant’s

   unlawful employment practices committed against Plaintiff by allowing and ratifying the

   harassment Defendant’s employees inflicted on Plaintiff on the basis of race.

          69.     Plaintiff is a member of a protected class, to wit, African American.

          70.     Since the beginning of Plaintiff’s employment with Defendant, Rachel had been

   trying to cause Plaintiff to be terminated because of Plaintiff’s race, by drafting and convincing

   Charlie to issue untrue Employee Warning Notices to Plaintiff.

          71.     Kristian constantly made derogatory and disrespectful comments towards Plaintiff

   and other black employees, where for multiple occasions Defendant’s managers were present,

   and they condoned and encouraged Kristian’s behaviors.

          72.     Both Rachel and Kristian were Plaintiff’s co-workers during Plaintiff’s

   employment with Defendant. Rachel’s and Kristian’s harassment, condoned and encouraged by

   Defendant’s managers, was severe or pervasive enough to create a work environment that a

   reasonable person would consider intimidating, hostile or abusive. Defendant’s employees’




                                                    11
Case 9:20-cv-80835-WPD Document 1 Entered on FLSD Docket 05/26/2020 Page 12 of 13



   and/or managers’ conduct was severe and pervasive from both a subjective and objective

   perspective.

          73.     Defendant’s employees, Rachel and Kristian, acted with intentional disregard for

   Plaintiff’s rights as an African American person protected under FCRA. Defendant, by and

   through its officers, and/or supervisors, authorized, condoned, and/or ratified the unlawful

   conduct of its employees, and/or other managers.

          74.     Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

   not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

   provisions of FCRA as a direct result of Defendant’s discriminatory actions.

          75.     Plaintiff, based on information and belief, alleges that Defendant’s actions were

   done with malice, and with disregard for her protected rights under FCRA. Defendant, by and

   through its officers, and/or supervisors, authorized condoned and/or ratified the unlawful

   discriminatory employment practices of its director or nurses. Therefore, Plaintiff is also entitled

   to punitive damages from Defendant in a sum according to proof at trial.

          WHEREFORE, Plaintiff LATOYA BURTON requests that:

                  a. The Court grant Plaintiff judgment against Defendant to compensate her for

                      past and future pecuniary losses, including injury to her professional

                      reputation, and emotional pain and suffering caused by Defendant's

                      discriminatory treatment in an amount to be determined at trial and in

                      accordance with the FCRA;

                  b. The Court require Defendant to reinstate Plaintiff to the position at the rate of

                      pay and with the full benefits Plaintiff would have had if Plaintiff had not




                                                   12
Case 9:20-cv-80835-WPD Document 1 Entered on FLSD Docket 05/26/2020 Page 13 of 13



                      been discriminated against by Defendant; or, in lieu of reinstatement, award

                      front pay;

                  c. The Court award Plaintiff the costs of this action, together with her reasonable

                      attorneys’ fees incurred herein, pursuant to the applicable statute; and

                  d. The Court award Plaintiff such other and further relief as the Court deems

                      appropriate.

                                     DEMAND FOR JURY TRIAL

          Plaintiff LATOYA BURTON hereby demands trial by jury on all issues and all counts of

   this Complaint so triable as a matter of right.

   Dated: May 26, 2020

                                                     LAW OFFICES OF CHARLES EISS, P.L.
                                                     Attorneys for Plaintiff
                                                     7951 SW 6th Street, Suite 112
                                                     Plantation, Florida 33324
                                                     (954) 914-7890 (Office)
                                                     (855) 423-5298 (Facsimile)

                                          By:        /s/ Charles M. Eiss
                                                     CHARLES M. EISS, Esq.
                                                     Fla. Bar #612073
                                                     chuck@icelawfirm.com
                                                     TIEXIN YANG, Esq.
                                                     Fla. Bar #1010651
                                                     tiexin@icelawfirm.com




                                                       13
